Order, Supreme Court, New York County (Arlene R. Silver-man, J.), entered on or about February 17, 2006, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly assessed 30 points for defendant’s prior violent felony conviction for possessing a loaded firearm, and the alleged remoteness in time of that conviction did not warrant a downward departure (see People v Oginski, 35 AD3d 952 [2006]). Defendant did not demonstrate any other circumstances warranting a downward departure from his presumptive level two classification (see People v Guarnan, 8 AD3d 545 [2004]).
Although defendant challenges a 15-point assessment for having a history of alcohol abuse, defendant’s score exceeded the threshold for a level two adjudication even without those points. In any event, we reject defendant’s arguments concerning that assessment. Concur—Lippman, P.J., Buckley, Gonzalez and Sweeny, JJ.